Exhibit LEASE JOSEPH I LIMITED PARTNERSHIP LANDLORD, TO EMBASSY BANK FOR THE LEHIGH VALLEY TENANT. TABLE OF CONTENTS Page ARTICLE I BASIC LEASE PROVISIONS AND ENUMERATION OF EXHIBITS 1 1.1 INTRODUCTION 1 1.2 BASIC DATA 1 1.3 ENUMERATION OF EXHIBITS 3 1.4 CERTAIN DEFINITIONS 3 ARTICLE II DESCRIPTION OF PREMISES AND APPURTENANT RIGHTS 4 2.1 LOCATION OF PREMISES 4 2.2 APPURTENANT RIGHTS AND RESERVATIONS 4 ARTICLE III TERM OF LEASE 4 3.1 COMMENCEMENT DATE 4 3.2 LANDLORD'S WORK AND ESTIMATED OCCUPANCY DATE . 5 3.3 TENANTS WORK 7 3.4 INTENTIONALLY LEFT BLANK 8 3.5 CONTINGENCIES 8 ARTICLE IV RENT 9 4.1 MINIMUM RENT 9 4.2 LEASE YEAR 10 ARTICLE V USE OF PREMISES 10 5.1 PERMITTED USE 10 5.2 EXCLUSIVE USE 11 ARTICLE VI ASSIGNMENT AND SUBLETTING 11 6.1 ASSIGNMENT LIMITATIONS 11 ARTICLE VII MAINTENANCE OF BUILDING, ETC 12 7.1 LANDLORD'S REPAIR OBLIGATIONS 12 7.2 TENANT'S MAINTENANCE AND REPAIR OBLIGATIONS 12 7.3 TENANT'S ALTERATIONS 13 7.4 UTILITIES 13 7.5 SECURITY 14 7.6 LIGHTING 14 i Page ARTICLE VIII INDEMNITY AND PUBLIC LIABILITY INSURANCE 14 8.1 TENANT'S INDEMNITY 14 8.2 INJURY CAUSED BY THIRD PARTIES 15 8.3 LANDLORD'S INDEMNITY 15 8.4 SCOPE OF INDEMNITY 16 ARTICLE IX LANDLORD'S ACCESS TO PREMISES REIMBURSEMENTS AND RIGHTS OF SELF HELP 16 9.1 LANDLORD'S RIGHT OF ACCESS 16 9.2 EXHIBITION OF SPACE TO PROSPECTIVE TENANTS 16 ARTICLE X INSURANCE 16 10.1 FIRE AND EXTENDED COVERAGE INSURANCE 16 10.2 SPRINKLER SYSTEM 17 10.3 FIXTURES AND EQUIPMENT INSTALLED BY TENANT 17 10.4 INSURANCE RATES 17 10.5 NON-SUBROGATION AGAINST TENANT 17 10.6 NON-SUBROGATION AGAINST LANDLORD 18 ARTICLE XI DAMAGE OR DESTRUCTION 18 11.1 18 11.2 18 11.3 ABATEMENT OF RENT AND OTHER CHARGES 18 ARTICLE XII TAXES 18 12.1 REAL PROPERTY TAXES 18 12.2 PERSONAL PROPERTY TAXES 19 12.3 DEFINITION OF TENANT'S ALLOCABLE (OR PRO RATA) SHARE OF INSURANCE 19 ARTICLE XIII EMINENT DOMAIN. 20 13.1 EFFECT OF CONDEMNATION 20 13.2 DIVISION OF AWARD 20 13.3 ABATEMENT OF RENT AND OTHER CHARGES 20 ARTICLE XIV DEFAULT 21 14.1 EVENTS OF DEFAULT 21 ARTICLE XV TENANT'S SIGNS 23 15.1 TENANT'S SIGNING RIGHTS 23 ii Page ARTICLE XVI COMMON AREA MAINTENANCE 23 ARTICLE XVII MISCELLANEOUS PROVISIONS 26 17.1 MECHANIC'S LIENS 26 17.2 WAIVER 26 17.3 DISPUTES 26 17.4 INTEREST 27 17.5 INVALIDITY OF PARTICULAR PROVISIONS 27 17.6 NOTICES 27 17.7 PROMOTIONAL EVENTS; ACCESS 27 17.8 INTENTIONALLY OMITTED 27 17.9 GOVERNING LAW 27 17.10 DEFINITION OF TERM 27 17.11 PARAGRAPH HEADINGS 27 17.12 ESTOPPEL CERTIFICATE OF LANDLORD 27 17.13 ESTOPPEL CERTIFICATE OF TENANT 28 17.14 RELATIONSHIP OF THE PARTIES 28 17.15 AUTHORITY 28 17.16 COMPLETE AGREEMENT 28 17.17 LIMITATION OF LANDLORD'S LIABILITY 29 17.18 HOLDOVER 29 17.19 BROKER'S COMMISSION 29 17.20 SURVIVAL OF OBLIGATIONS 29 17.21 FORCE MAJEURE 29 17.22 RADIUS RESTRICTION 29 17.23 TAXES ON LEASEHOLD 29 17.24 SUBORDINATION, ATTORNMENT 29 17.25 COVENANT OF QUIET ENJOYMENT 30 17.26 SHORT FORM LEASE 30 17.27 LANDLORD'S DEFAULT 30 17.28 COVENANTS OF LANDLORD 30 17.29 NOTICE TO MORTGAGEE 31 17.30 STATUS REPORTS 31 17.31 ASSIGNMENT OF THE LEASE TO MORTGAGEE 31 17.32 ENVIRONMENTAL 31 17.33 INTENTIONALLY OMITTED 33 17.34 LANDLORD'S TITLE 33 17.35 33 17.36 PARKING 33 17.37 EASEMENTS 33 ARTICLE XVIII RIGHTS OF EXTENSION 33 ARTICLE XIX RIGHT OF FIRST REFUSAL 34 ARTICLE XX LEASEHOLD MORTGAGE 34 20.1 LEASEHOLD MORTGAGE 34 20.2 EFFECT OF TERMINATION OF LEASE ON LEASEHOLD MORTGAGE . 36 iii SHOPPING CENTER LEASE AGREEMENT made as of the date set forth below between JOSEPH I LIMITED PARTNERSHIP (hereinafter referred to as "Landlord") and EMBASSY BANK FOR THE LEHIGH VALLEY (hereinafter referred to as "Tenant") with respect to the Premises, as hereinafter defined, which is a part of a shopping center (the "Shopping Center"), located on Corriere Road and Route 248 in Lower Nazareth Township, Pennsylvania. In consideration of one dollar ($1.00) and other good and valuable consideration, receipt of which is hereby acknowledged, Landlord and Tenant hereby agree as follows: ARTICLE I BASIC
